IN RE APPROVAL OF UNIFORM JUVENILE DEPRIVED PARENTAL RIGHTS TERMINATION ORDER



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN RE APPROVAL OF UNIFORM JUVENILE DEPRIVED PARENTAL RIGHTS TERMINATION ORDER

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN RE APPROVAL OF UNIFORM JUVENILE DEPRIVED PARENTAL RIGHTS TERMINATION ORDER2019 OK 4Decided: 02/25/2019THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2019 OK 4, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR PUBLICATION. 


In re: Approval of Uniform Juvenile Deprived Parental Rights Termination Order



ORDER

¶1 The Court has reviewed the recommendation of the Oklahoma Supreme Court Juvenile Justice Oversight and Advisory Committee and hereby adopts the attached orders for deprived parental rights termination effective May 1, 2019.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE the 25th day of February, 2019.

/S/CHIEF JUSTICE


ALL JUSTICES CONCUR.



 
Attachments
 
ORDER TERMINATING PARENTAL RIGHTS ICWA COMPLIANT
ORDER TERMINATING PARENTAL RIGHTS
 

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA